Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-3, 6-9, 11-17 are pending in this application, which is an RCE of Serial Number 16/134410; which is a DIV of Serial Number 15/520326, now US Patent 10,106,890.  Amended claim 1 is noted.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
 
Claim Rejections - 35 USC § 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 8-9, 11-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asai et al. (2002/0133035).
Asai teaches a disiloxane having the formula:

    PNG
    media_image1.png
    63
    119
    media_image1.png
    Greyscale

where R is hydrogen (0005-0006), which reads on siloxane compound IA in claim 1.  It is the examiner’s position that formula (2) of Asai anticipates applicant’s compound IA when R is hydrogen.  Regardless, it is noted that R can be hydrogen or a monovalent hydrocarbon group having 1 to 20 carbon atoms (0006).  It would have been obvious to select hydrogen with the expectation of success given Asai’s teaching.
With respect to the newly added limitation of “configured to form a silicon-containing film on a substrate having two or more adjacent surface features”, the examiner deems this limitation as intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to the newly added limitation of a specific post-thermal anneal wet etch rate, it is the examiner’s position that the wet etch rate of the silicon containing film is again directed to intended use of the claimed composition.
Regarding claim 2, Asai teaches a disiloxane (0005-0006).
Regarding claim 8, 11-13, Asai teaches compounds free of halide ions (0005-0006).
Regarding claims 9, 14-17, Asai teaches compounds free of metal ions (0005-0006).

Claims 1, 3, 8-9, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scantlin et al. (Inorganic Chemistry article).
Scantlin teaches a silazane composition having the oligomer [(SiH3)2N]2SiH2 (p.3082 col.1), which reads on Formula IIB.
With respect to the newly added limitation of “configured to form a silicon-containing film on a substrate having two or more adjacent surface features”, the examiner deems this limitation as intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to the newly added limitation of a specific post-thermal anneal wet etch rate, it is the examiner’s position that the wet etch rate of the silicon containing film is again directed to intended use of the claimed composition.
Regarding claim 3, Scantlin teaches a trisilylamine (p.3082 col.1).
Regarding claim 8, 11-13, Scantlin teaches compounds free of halide ions (p.3082 col.1).
Regarding claims 9, 14-17, Scantlin teaches compounds free of metal ions (p.3082 col.1).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (2002/0133035) in view of Kawakami et al. (2013/0252161).  The reference fails to teach a solvent.
Kawakami teaches a formula:

    PNG
    media_image2.png
    76
    164
    media_image2.png
    Greyscale
where R1 and R8 each independently represents an alkyl group, R2 to R7 each independently represents an alkyl group or a substituted or unsubstituted phenyl group, and at least three groups of R2 to R7 each independently represents a substituted or unsubstituted phenyl group (abstract).  In one embodiment, a solvent such ether is used (0132).  It would have been obvious to utilize a solvent in Asai with the expectation of success because Kawakami teaches of using a solvent in a siloxane.
Regarding claim 7, Kawakami teaches toluene as a solvent (0132).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scantlin et al. (Inorganic Chemistry article) in view of Park et al. (2014/0057458).  The reference fails to teach a solvent.
Park teaches a silicon oxide precursor comprising a silicon-containing compound such as trisilylamine and a solvent such as ether (0029).  It would have been obvious to utilize a solvent in Scantlin with the expectation of success because Park teaches of using a solvent in a trisilylamine.
Regarding claim 7, Park teaches toluene as a solvent (0029).

Claims 1-2, 7-9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (2002/0133035) in view of Al-Rashid et al. (2013/0260575).  Asai teaches a disiloxane having the formula:

    PNG
    media_image1.png
    63
    119
    media_image1.png
    Greyscale

where R is hydrogen (0005-0006) as noted above but fails to teach the formulas of IB and IC.
Al-Rashid teaches silicon precursors and compositions (title) in which siloxanes and disiloxanes can be used as precursors as well as other siloxanes including trisiloxanes and other linear siloxanes of even greater length (0094).  It would have been obvious to include trisiloxanes and tetrasiloxanes in Asai with the expectation of success because Al-Rashid teaches of using trisiloxanes and linear siloxanes of greater length.
With respect to the newly added limitation of a specific wet etch rate, it is the examiner’s position that the wet etch rate of the silicon containing film is again directed to intended use of the claimed composition.
Regarding claim 2, Al-Rashid teaches a trisiloxane (0094).
Regarding claim 7, Al-Rashid teaches toluene as a solvent (0008).
Regarding claim 8, 11-13, Asai teaches compounds free of halide ions (0005-0006).
Regarding claims 9, 14-17, Asai teaches compounds free of metal ions (0005-0006).

Claims 1-2, 6-9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (2013/0252161) in view of Asai et al. (2002/0133035).  
Kawakami teaches a formula:

    PNG
    media_image2.png
    76
    164
    media_image2.png
    Greyscale
where R1 and R8 each independently represents an alkyl group, R2 to R7 each independently represents an alkyl group or a substituted or unsubstituted phenyl group, and at least three groups of R2 to R7 each independently represents a substituted or unsubstituted phenyl group (abstract).  However, the reference differs from the claimed compound of IB in that it teaches R groups to be alkyl rather than hydrogen.
Asai teaches a disiloxane having the formula:

    PNG
    media_image1.png
    63
    119
    media_image1.png
    Greyscale

where R can be hydrogen or a monovalent hydrocarbon group having 1 to 20 carbon atoms (0005-0006).  One skilled in the art would realize that Asai teaches a similar siloxane compound where R groups can be either hydrogen or alkyl.  It would have been obvious to use hydrogen as the radical in Kawakami with the expectation of success because Asai teaches of using hydrogen as a radical in a siloxane.
With respect to the newly added limitation of a specific wet etch rate, it is the examiner’s position that the wet etch rate of the silicon containing film is again directed to intended use of the claimed composition.
Regarding claim 2, Kawakami teaches a trisiloxane (abstract).
Regarding claim 6, Kawakami teaches ether as a solvent (0132).
Regarding claim 7, Kawakami teaches toluene as a solvent (0132). 
Regarding claim 8, 11-13, Kawakami teaches compounds free of halide ions (abstract).
Regarding claims 9, 14-17, Kawakami teaches compounds free of metal ions (abstract).

New art rejections
Claims 1-2, 8-9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (2002/0133035) in view of Xiao et al. (2011/0262642).  The reference fails to teach a specific etch rate.
Xiao teaches a method of depositing a silicon-containing film by a low pressure chemical vapor deposition process (0052) in which the wet etch rate of the film can be from 0.01 to 1.5 A/s (.06 to 9 nm/m).  It would have been obvious to utilize a silicon containing film of Asai having the claimed wet etch rate depending on the desired used of the final product because Xiao teaches a silicon-containing film having a wet etch rate of  .06 to 9 nm/m.  
Regarding claim 2, Asai teaches a disiloxane (0005-0006).
Regarding claim 8, 11-13, Asai teaches compounds free of halide ions (0005-0006).
Regarding claims 9, 14-17, Asai teaches compounds free of metal ions (0005-0006).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (2002/0133035) and Xiao et al. (2011/0262642) in view of Kawakami et al. (2013/0252161).  The combination of Asai/Xiao fails to teach a solvent.
Kawakami teaches a formula:

    PNG
    media_image2.png
    76
    164
    media_image2.png
    Greyscale
where R1 and R8 each independently represents an alkyl group, R2 to R7 each independently represents an alkyl group or a substituted or unsubstituted phenyl group, and at least three groups of R2 to R7 each independently represents a substituted or unsubstituted phenyl group (abstract).  In one embodiment, a solvent such ether is used (0132).  It would have been obvious to utilize a solvent in the combination with the expectation of success because Kawakami teaches of using a solvent in a siloxane.
Regarding claim 7, Kawakami teaches toluene as a solvent (0132).

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that the prior art references fail to teach the composition configured to form a film on a substrate having two adjacent surface features. (pp.6-9).
The examiner disagrees.  The composition is specifically taught by the references.  For example, Asai teaches in 0005-0006 a disiloxane having the formula:

    PNG
    media_image1.png
    63
    119
    media_image1.png
    Greyscale

It is specifically noted that Asai anticipates the claimed invention, in particular compound IA.  With respect to the newly added limitation of a substrate having specific features is irrelevant to the composition itself, which is anticipated by Asai.  To that end, it is specifically noted that a product claim is not being claimed in the present application.
	With respect to the wet etch rate, it is first noted that the examiner takes the position of intended use of the composition.  Since the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art.  Secondly, Xiao et al. (2011/0262642) has been cited to show the conventionality of a silicon containing film having a similar wet etch rate.
	Regardless, the wet etch rate is merely a characteristic of the composition.  If the claimed composition is capable of forming a film, the skilled artisan would reasonably expect said film to exhibit the properties recited in applicant’s claims, absent the showing of convincing evidence to the contrary.  Applicant's claims in their present form are directed to the composition; therefore, any product formed from said composition, or any properties of said product, would have been expected to have been exhibited from the prior art composition, in the event that said prior art composition structurally reads upon the claimed composition.
	Applicant’s arguments have been considered but are not deemed persuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/17/2022